DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 14, and dependents is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1 and 14, Applicant recites the limitation “a housing in which at least a portion of the catheter is initially disposed”. However, presuming, arguendo that 
Likewise, Applicant’s originally filed detailed disclosure lacks support for the qualifier “at least partially hollow” as no needles are disclosed which are “partially” hollow.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 14, and dependents is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Regarding Claims 1 and 14, Applicant recites “the insertion tool including a housing in which at least a portion of the catheter is initially disposed”. However, this combination of limitations renders the claims indefinite as the failure for the instant claim language to demonstrate clear import from then specification creates confusion as to the metes and bounds of the “housing” and “in which at least a portion of the catheter is initially disposed”.
	Firstly, it is noted that the term “housing” is never used in then originally filed detailed disclosure and neither is the phrase “insertion tool”. It is generally presumed that the “insertion tool” comprises the assembly of (30 – see Fig. 6A). However, this tool does not include any structure which would ordinarily be considered a “housing”, with the closest structure to a housing comprising the clip of the locking member (124). However, this “locking member” is only described as engaging the dilator hub (38 – Par. 124). While Applicant is permitted to be his/her own lexicographer it is not immediately clear what portion(s) of the device Applicant considers the “housing”. This is further confounded by the purported function of the “housing” to serve as a structure “in which at least a portion of the catheter is initially disposed”. The “catheter” (as referenced by name) is never actually illustrated as part of the assembly (see Par. 114) – although the identified “sheath” (26, 40), itself, can logically be considered to comprise “a catheter” (see Par. 2 and 3). However, irrespective of whether “sheath” (26, 40) is what Applicant considers to be the “catheter” of the claimed method (although again Applicant generally appears to be directing the function of the “sheath” to be used to insert a 
	As such, Examiner submits that the instant claim language is indefinite as it makes it difficult for the ordinary artisan to apprise the metes and bounds of the instant claim language as interpreted in light of the originally filed detailed disclosure.
	This is further confounded by the requirements in Claims 3 and 15 which recite “wherein isolating the distal tip comprises retracting the needle into the housing”. Locking member (124) does not isolate the distal tip of the needle into a housing (particularly a housing comprising the locking member). Rather the distal tip of the needle is merely isolated within the shaft of the dilator (36 – see Fig. 11B – Par. 153). As such, the dilator cannot possibly be BOTH the catheter and the housing. If the dilator is the catheter than the function of isolating the distal tip of the retracted needle is not performed by the housing; if then dilator is the housing that the function of a housing in which at least a portion of the catheter is inserted is not performed.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 10-12, 14-16, 19, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,704,914 (“Stocking”) in view of U.S. Patent No. 4,525,157 (“Vaillancourt”) and U.S. Patent No. 6,398,743 (“Halseth”).
Regarding Claim 1, Stocking discloses a method for inserting a catheter (12) into a body of a patient using a catheter insertion tool (10), the insertion tool including a housing (20) in which at least a portion (14) of the catheter is initially disposed (see Fig. 3), and an at least partially hollow needle (27) distally extending from the housing and including a needle hub (37), a guidewire (32) having a guidewire hub (44) a distal end initially pre-disposed within the needle (see generally Fig. 1 – see also Detailed Description, Par. 3 and 9), the method comprising:

advancing the guidewire out the distal end of the needle and into the patient via a guidewire advancement assembly of the insertion tool (see Detailed Description, Par. 9);
advancing the catheter into the patient (see e.g. Detailed Description, Par. 9);
securing (see generally Fig. 3 and 4 – i.e. the guidewire hub is moved into abutting apposition with the needle hub such that they can be retracted together as a pair – see Detailed Description, Par. 9 – RE: “the guide wire sleeve 44 is adavanced along the body 20 until it is positioned against the needle sleeve 37 as shown in Fig. 3” and “[a]t this point, the body 18 ceases its forward movement but the first hand is used to move the sleeves 37 and 44 to their fully retracted positions”), after advancing the guidewire out of the distal end of the needle and into the patient (see Detailed Description, Par. 9), the guidewire hub disposed on the guidewire to the needle hub of the needle;
detaching the insertion tool from the catheter (see Fig. 5, Detailed Description, Par. 9).
Stocking discloses the invention substantially as claimed except that the securing of the guidewire hub and the needle hub together includes “locking” the guidewire hub onto the needle hub. However, Vaillancourt discloses a related catheter insertion device (Fig. 2) comprising a catheter (50), needle (40), and guidewire (62) why such a relationship is provided. However, Examiner submits that the ordinary artisan, being of ordinary knowledge, creativity, and familiarity of the prior art, would reasonably recognize and appreciate various benefits which flow naturally and can be reasonably envisaged via the disclosure of Vaillancourt. For example, Halseth discloses a related catheter insertion device (see Fig. 7) wherein a guidewire hub (192, 195) is provided and forms a similar press-fit securement with a needle hub (170) so as to plug the needle hub upon receipt to ensure that no blood leaks past the connector/hub (see Detailed Description – Par. 40). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the guidewire hub of the invention of Stocking to be locked in a press-fit engagement with the needle hub, as disclosed by Vaillancourt, with such a configuration being well known in the art (see Fig. 3 – Vaillancourt) and being understood to convey such benefits as plugging the proximal end of the needle hub (see Halseth – Detailed Description – Par. 40) along with other recognizable benefits which can be immediately envisaged by the ordinary artisan upon review of the invention of Vaillancourt such as, but not limited to, ensuring that the guidewire remains locked to the needle hub during removal of the needle/guidewire from the catheter (see Fig. 4, Vaillancourt).
Regarding Claim 2, Stocking discloses that detaching the insertion tool further comprises isolating a distal tip of the needle from a user (see Fig. 4 – Detailed Description, Par. 9).

Regarding Claim 4, Stocking discloses detaching the insertion tool comprises removing the needle and the guidewire from the catheter via separation of the housing from the catheter (see Fig. 5 – Detailed Description, Par. 9).
Regarding Claim 5, Stocking discloses that at least a portion of the catheter is initially pre-disposed over the needle (see generally Fig. 2 – Detailed Description, Par. 9), and wherein advancing the catheter further comprises advancing the catheter into the patient over the needle (see Detailed Description, Par. 9).
Regarding Claim 10, Stocking discloses that the needle comprises a notch (30) proximal the distal tip, the notch defined through the wall of the needle to form a side opening in the needle (see Fig. 6), the method further comprising:
allowing flashback of blood through the notch upon insertion of the needle into the lumen (see Detailed Description, Par. 9).
Regarding Claim 11, Stocking discloses the guide wire advancement assembly comprises a tab (46) disposed on a proximal end of the guidewire at or near a needle hub coupled to the needle (see Fig. 1).
Regarding Claim 12, Stocking discloses sliding motion of the insertion tool over the needle is axially constrained along a track (42) coupled to the insertion tool.

inserting the needle extending from the insertion tool into the patient (see Detailed Description, Par. 9);
advancing the guidewire out the distal end of the needle and into the patient via a guidewire advancement assembly of the insertion tool (see Detailed Description, Par. 9);
advancing the catheter into the patient (see e.g. Detailed Description, Par. 9); 
securing (see generally Fig. 3 and 4 – i.e. the guidewire hub is moved into abutting apposition with the needle hub such that they can be retracted together as a pair – see Detailed Description, Par. 9 – RE: “the guide wire sleeve 44 is adavanced along the body 20 until it is positioned against the needle sleeve 37 as shown in Fig. 3” and “[a]t this point, the body 18 ceases its forward movement but the first hand is used to move the sleeves 37 and 44 to their fully retracted positions”), after advancing the guidewire out of the distal end of the needle and into the patient (see Detailed 
isolating a distal tip of the needle within the insertion tool (Detailed Description, Par. 9); and
detaching the insertion tool from the catheter (see Fig. 5, Detailed Description, Par. 9).
Stocking discloses the invention substantially as claimed except the act of securing the guidewire hub and needle hub includes “locking” the guidewire hub onto the needle hub. However, Vaillancourt discloses a related catheter insertion device (Fig. 2) comprising a catheter (50), needle (40), and guidewire (62) wherein upon fully extending the guidewire so as to project distally from the distal end of the needle (see Fig. 3) the guidewire hub (64) becomes physically secured within the needle hub (57) via a frictional press-fit type securement (see Fig. 3). In the instant case Vaillancourt fails to explicitly disclose why such a relationship is provided. However, Examiner submits that the ordinary artisan, being of ordinary knowledge, creativity, and familiarity of the prior art, would reasonably recognize and appreciate various benefits which flow naturally and can be reasonably envisaged via the disclosure of Vaillancourt. For example, Halseth discloses a related catheter insertion device (see Fig. 7) wherein a guidewire hub (192, 195) is provided and forms a similar press-fit securement with a needle hub (170) so as to plug the needle hub upon receipt to ensure that no blood leaks past the connector/hub (see Detailed Description – Par. 40). It would have been obvious for a person having ordinary skill in the art at the time the invention was made 
Regarding Claim 15, Stocking discloses isolating the distal tip comprises retracting the needle into the housing (Detailed Description, Par. 9).
Regarding Claim 16, Stocking discloses detaching the insertion tool comprises removing the needle and the guidewire from the catheter via separation of the housing from the catheter (Detailed Description, Par. 9).
Regarding Claim 19, Stocking discloses the guide wire advancement assembly comprises a tab (46) disposed on a proximal end of the guidewire at or near a needle hub coupled to the needle (see Fig. 1).
Regarding Claim 20, Stocking discloses that sliding motion of the insertion tool over the needle is axially constrained along a track (42) coupled to the insertion tool.

Claim(s) 6-9, 13, and 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,704,914 (“Stocking”) in view of U.S. Patent .
Regarding Claims 6-9 and 17-18, Stocking discloses the invention substantially as claimed except that the isolation of the distal tip of the needle further comprises “locking motion of the needle with respect to the housing upon the distal tip being retracted into the housing”. Stocking does disclose a locking mechanism (e.g. 50, 48, 52) but only discloses that it selectively locks the needle in the advanced position via stop (53 – see Fig. 1) However, Alvarez discloses a related needle (18) and housing (14) wherein the needle includes a locking mechanism (26) which is operative to lock motion of the needle with respect to the housing in both an extended (at notch 34) and retracted position (at notch 32) upon the distal tip being retracted into the housing (see Fig. 3). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Stocking to incorporate a second, proximal locking notch (53) at the rear of the housing such that the locking mechanism (50, 48, 52) can be selectively locked therewith in order to lock motion of needle with respect to the housing upon the distal tip being retracted into the housing, as disclosed by Alvarez, in order to prevent accidental displacement from the retracted position thereby accidentally exposing the needle. As provided in the modified invention of Stocking the locking mechanism operatively coupled to the needle (see Fig. 1) and configured to allow slideable extension of the needle within the insertion tool (Detailed Description, Par. 9);

engaging the locking mechanism of the insertion tool so as to prevent further travel of the needle with respect to the locking mechanism, thereby isolating the distal tip of the needle within the housing (See modification in view of Alvarez wherein a second locking notch 53 is added in the proximal positon to arrest travel of the needle in the retracted position);
wherein the locking mechanism comprises a binding element (52);
wherein engaging the locking mechanism comprises engaging the binding element (52 and 53 – a second proximal notch 53 being obvious to add in view of Alvarez) to bind the needle in place to prevent further travel with respect to the locking mechanism;
wherein the binding element comprises an unlocked position configured to allow translation of the needle with respect to the insertion tool along a longitudinal axis of the needle and a locked position configured to constrain motion of the needle with respect to the insertion tool; and
wherein upon a specified amount of withdrawal of the needle into the insertion assembly, the binding element engages into the locked position (see generally Alvarez – Fig. 2 as it pertains to modification to add a second notch 53 to the invention of 
wherein the binding element acts to bind motion of the needle in place to prevent further travel with respect to the locking mechanism (via interaction between 52 and the newly added proximal notch 53).
Regarding Claim 13, Stocking discloses the catheter is releasably secured to the insertion tool (see Fig. 5; Detailed Description, Par. 9), the method further comprising:
wherein detaching the insertion tool from the catheter comprises separating the catheter from the housing (Detailed Description, Par. 9), the distal tip of the needle being isolated within the housing via the locking mechanism (see above modification in view of Alavarez).

Claim(s) 1-9, 11-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,556,617 (“Voorhees”) in view of U.S. Publication No. 2004/0193112 (“Glazier”) and U.S. Patent No. 5,512,052 (“Jesch”).
Regarding Claims 1, Voorhees discloses a system and associated method for inserting a catheter (160) into a body of a patient using a catheter insertion tool (100 – see Background):

Voorhees discloses the invention substantially as claimed except that the “catheter” is disposed “in” the housing. Rather Voorhees appears to disclose a configuration wherein the catheter hub (not labeled) is disposed ON the housing (see Fig. 1). However, Glazer discloses a related catheter insertion device (100) comprising a housing (134) in which a catheter (146) hub (145) is initially disposed (Fig. 2). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to replace the housing (146) of Voorhees on which the hub of the catheter is disposed upon with one of the type of Glazer in which the hub of the catheter disposed within, thereby only achieving the expected results of substituting one-well known means of selectively locking together a insertion device and catheter hub with a suitable, art-recognized equivalent to obtain only a predictable and expected outcome. It has been held that simple substitution of known equivalents requires only routine and customary skill in the art, see KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Voorhees, as modified, discloses the invention substantially as claimed except for disclosing a “guidewire having a guidewire hub and distal end initially pre-disposed within the needle”. However, the use of such guidewires is notoriously well-known in the art of catheter insertion. For example, Jesch discloses a related catheter insertion assembly (Fig. 1) comprising a catheter (13) within which a needle (10) is received, wherein the system further comprises a guidewire (12) having a guidewire hub (35) and a distal end 
Voorhees, particularly as modified, provides for the method to include:
inserting the needle extending from the insertion tool into the patient (see generally Fig. 1; Detailed Description, Par. 19);
advancing the guidewire out the distal end of the needle and into the patient via a guidewire advancement assembly (i.e. the telescoping arrangement of the guidewire within the needle lumen and the operability of the needle/guidewire hubs) of the insertion tool (see Jesch – Fig. 5 and 6 in series; Detailed Description, Par. 3, 7);
after advancing the guidewire out the distal end of the needle and into the patient (see Jesch - Fig. 6), locking the guidewire hub disposed on the guidewire onto the needle hub of the needle (see Jesch – Detailed Description, Par. 3, 7);
advancing the catheter into the patient (see Detailed Description, Par. 18-21); and
detaching the insertion tool from the catheter (Detailed Description, Par. 22).

Regarding Claim 4, Voorhees provides for detaching the insertion tool comprises removing the needle and the guidewire (see modifications in view of Jesch as detailed above) from the catheter via separation of the housing from the catheter (see Detailed Description, Par. 22).
Regarding Claim 5, Voorhees provides for at least a portion of the catheter is initially pre-disposed over the needle (see Fig. 1 – Voorhees), and wherein advancing the catheter further comprises advancing the catheter into the patient over the needle (see Detailed Description, Par. 18-22).
Regarding Claim 6, Voorhees provides for isolating the distal tip further comprises locking motion of the needle with respect to the housing upon the distal tip being retracted into the housing (via 118, 125).
Regarding Claim 7, Voorhees provides for the insertion tool comprising a locking mechanism (110, 125) operatively coupled to the needle and configured to allow slideable extension of the needle within the insertion tool;
wherein retracting the needle into the housing comprises advancing the catheter distally over the needle into the body so that the distal tip of the needle is advanced into the housing (see Detailed Description, Par. 18-22); and

Regarding Claim 8, Voorhees provides the locking mechanism to comprise a binding element (118);
wherein engaging the locking mechanism comprises engaging the binding element to bind the needle in place to prevent further travel with respect to the locking mechanism (see Fig. 3);
wherein the binding element comprises an unlocked position (see between Fig. 2A and 3) configured to allow translation of the needle with respect to the insertion tool along a longitudinal axis of the needle and a locked position (see Fig. 3) configured to constrain motion of the needle with respect to the insertion tool; and
wherein upon a specified amount of withdrawal of the needle into the insertion assembly, the binding element engages into the locked position (see Fig. 2-3 in series).
Regarding Claim 9, Voorhees provides for the binding element acts to bind motion of the needle in place to prevent further travel with respect to the locking mechanism (see Fig. 3).
Regarding Claim 11, Voorhees provides for the guide wire advancement assembly comprises a tab disposed on a proximal end of the guidewire at or near a needle hub 
Regarding Claim 12, Voorhees provides for a sliding motion of the insertion tool over the needle is axially constrained along a track (110) coupled to the insertion tool.
Regarding Claim 13, Voorhees provides for the catheter is releasably secured to the insertion tool (see Detailed Description, Par. 22), the method further comprising:
wherein detaching the insertion tool from the catheter comprises separating the catheter from the housing, the distal tip of the needle being isolated within the housing via a locking mechanism (see Fig. 3; Detailed Description, Par. 18-22).
Regarding Claim 14, Voorhees discloses a system and associated method for inserting a catheter (160) into a body of a patient using a catheter insertion tool (100 – see Background):
the insertion tool including a housing (140, 146) which carries at least a portion (i.e. the hub) of the catheter, and an at least partially hollow needle (130) distally extending from the housing (see Fig. 2) and including a needle hub (126).
Voorhees discloses the invention substantially as claimed except that the “catheter” is disposed “in” the housing. Rather Voorhees appears to disclose a configuration wherein the catheter hub (not labeled) is disposed ON the housing (see Fig. 1). However, Glazer discloses a related catheter insertion device (100) comprising a housing (134) in which a catheter (146) hub (145) is initially disposed (Fig. 2). It would 
Voorhees, as modified, discloses the invention substantially as claimed except for disclosing a “guidewire having a guidewire hub and distal end initially pre-disposed within the needle”. However, the use of such guidewires is notoriously well-known in the art of catheter insertion. For example, Jesch discloses a related catheter insertion assembly (Fig. 1) comprising a catheter (13) within which a needle (10) is received, wherein the system further comprises a guidewire (12) having a guidewire hub (35) and a distal end (12a0) initially pre-disposed within the needle (Fig. 5) – wherein  the guidewire is described as being useful for assisting placement of the catheter because the guide wire has a greater length that the catheter, has a soft atraumatic tip, is stiffer than the catheter, and can be advanced with higher accuracy (see Brief Summary, Par. 3, 11, 14, 15, 17; Detailed Description, Par. 3). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to include a guidewire in the catheter insertion assembly of Vorhees, as described by Jesch, in order to assist in catheter placement improving speed, accuracy, reliability, and safety of the procedure.

inserting the needle extending from the insertion tool into the patient (see generally Fig. 1; Detailed Description, Par. 19);
advancing the guidewire out the distal end of the needle and into the patient via a guidewire advancement assembly (i.e. the telescoping arrangement of the guidewire within the needle lumen and the operability of the needle/guidewire hubs) of the insertion tool (see Jesch – Fig. 5 and 6 in series; Detailed Description, Par. 3, 7);
after advancing the guidewire out the distal end of the needle and into the patient (see Jesch - Fig. 6), locking the guidewire hub disposed on the guidewire onto the needle hub of the needle (see Jesch – Detailed Description, Par. 3, 7);
advancing the catheter into the patient (see Detailed Description, Par. 18-21);
isolating the distal tip of the needle within the insertion tool (see Fig. 3); and
detaching the insertion tool from the catheter (Detailed Description, Par. 22).
Regarding Claims 15, Voorhees provides for detaching the insertion tool further comprises isolating a distal tip of the needle from a user (see Fig. 3) by retracting the distal tip into the housing (see Fig. 3).
Regarding Claim 16, Voorhees provides for detaching the insertion tool comprises removing the needle and the guidewire (see modifications in view of Jesch as detailed 
Regarding Claim 17, Voorhees provides for isolating the distal tip further comprises locking motion of the needle with respect to the housing upon the distal tip being retracted into the housing (via 118, 125).
Regarding Claim 18, Voorhees provides for the insertion tool comprising a locking mechanism (110, 125) operatively coupled to the needle and configured to allow slideable extension of the needle within the insertion tool;
wherein retracting the needle into the housing comprises advancing the catheter distally over the needle into the body so that the distal tip of the needle is advanced into the housing (see Detailed Description, Par. 18-22); and
engaging the locking mechanism of the insertion tool so as to prevent further travel of the needle with respect to the locking mechanism, thereby isolating the distal tip of the needle within the housing (see Fig. 3).
Regarding Claim 19, Voorhees provides for the guide wire advancement assembly comprises a tab disposed on a proximal end of the guidewire at or near a needle hub coupled to the needle (see i.e. the ribs/tabs on the hub 35 of Jesch which is to provided in concert with the assembly of Voorhees as described above).
Regarding Claim 20, Voorhees provides for a sliding motion of the insertion tool over the needle is axially constrained along a track (110) coupled to the insertion tool.
.

Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,556,617 (“Voorhees”) in view of U.S. Publication No. 2004/0193112 (“Glazier”) and U.S. Patent No. 5,512,052 (“Jesch”) as applied above, and further in view of U.S. Publication No. 2003/0153874 (“Tal”).
Regarding Claim 10, Voorhees, as modified above, discloses the invention substantially as claimed except that the needle comprises a side opening to assist in identifying flashback.
However, Tal discloses a related catheter insertion device (Fig. 2) comprising a needle (134) and catheter (112) wherein the needle comprises a notch (120) proximal the distal tip, the notch defined through the wall of the needle to form a side opening in the needle, the method of operating the device including:

It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Voorhees to utilize a transparent catheter and a needle with a side opening, as disclosed by Tal, in order to allow for flashback to be quickly identified upon access of a blood vessel thereby visually confirming the location of the catheter for the practitioner as is known in the art.

Response to Arguments
Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection.
Applicant’s arguments are directed in a wholly piecemeal fashion against Stocking alone and do not consider the modifications to the Stocking invention as set forth in the Final Office Action. Applicant does not address the modifications and does not provide any indication why the instantly amended claim limitation of “locking” defines and distinguishes over the press-fit/friction fit engagement obviated by the prior art. Examiner submits that in accordance with the broadest reasonable interpretation of the function “locking” as presented in the claims (absent the recitation of any hardware necessary to practice this function) is sufficiently broad so as to be read upon by a press-fit/friction fit engagement whereby the frictional forces between the two hubs selectively hold and lock the two hubs together.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/09/2021